                            IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF IDAHO


     RONALD GRUNIG and SHANNON
     GRUNIG, husband and wife,                             Case No. 1:18-CV-111-BLW

                           Plaintiffs,

     vs.

     JOHNSON & JOHNSON, a New Jersey
     Corporation, and ETHICON, INC., a New
     Jersey corporation,

                           Defendants.


                        CONFIDENTIALITY AND PROTECTIVE ORDER

           Before the Court is the parties’ Stipulation for Entry of Confidentiality and Protective

Order (“Protective Order”). After careful consideration, it is hereby ORDERED as follows:

1.     Definitions.

 “Action” or “Proceeding” means the above-captioned proceeding.

           “Competitor” means any manufacturer of, or any entity involved in the sale of hernia
           mesh or pelvic mesh, and any person who, upon reasonable and good faith inquiry, could
           be determined to be employed by, to be a consultant doing research for, or otherwise to
           be retained by any manufacturer of, or any entity involved in the sale of, hernia mesh or
           pelvic mesh.

           “Consultant” means an expert, consultant, or case-specific medical professional whom
           counsel has retained, or is considering for retention, to assist in preparing for the trial of
           the Action, whether or not designated as a testifying expert.

           “Designating Party” means the Party or non-party that designates Documents, Testimony,
           or Information as CONFIDENTIAL or HIGHLY CONFIDENTIAL.




                                                                                                       1
        “Document” or “Documents” has the meaning set out in Federal Rule of Civil Procedure
        34(a) and includes electronically stored information.

        “Information” includes the content of Documents or Testimony, as well as any matter
        derived therefrom or based thereon.

        “Party/Parties” means the plaintiffs, defendants, and any other parties to this Action and,
        as applicable, the parties’ respective corporate parents, subsidiaries, affiliates, successors,
        attorneys, principals, experts, consultants, representatives, directors, officers, and
        employees. For purposes of this Protective Order, the terms “Party” and “Parties” shall
        also include any and all third parties who elect to avail themselves of, and agree to be
        bound by, the terms and conditions of this Protective Order by signing the Agreement
        attached hereto as Exhibit A.

        “Producing Party” means any Party or non-party who discloses Documents, Testimony,
        or Information in this Proceeding.

        “Qualified Person” means any person or entity authorized to receive or see
        CONFIDENTIAL OR HIGHLY CONFIDENTIAL Material under the terms of this
        Order, as described in Paragraph 3 below.

        “Receiving Party” means any Party to whom Documents, Testimony, or Information are
        disclosed in this Proceeding.

        “Testimony” means all depositions, declarations or affidavits, or other pre-trial
        statements such as interrogatory answers and responses to requests for admission,
        whether or not given under oath, used in this Proceeding.

2.   Introduction, Scope, and Applicability.

         This Protective Order shall govern all hard copy and electronic Documents and

 Information disclosed in this proceeding that are identified by the Designating Party as

 CONFIDENTIAL or HIGHLY CONFIDENTIAL under this Order. This Protective Order is

 applicable to all Parties (as defined in Paragraph 1), and all other signatories to the Agreement

 attached hereto as Exhibit A, the terms of which are deemed to be incorporated into this Order.

 It is expressly ordered that this Protective Order will not be used, in any manner or form, direct

 or indirect, as evidence in any trial or any hearing, or referred to in any trial or any hearing on the



                                                                                                      2
merits of this case, save and except a hearing which involves issues related to the enforcement of

any provision of this Protective Order. This provision is an essential part of this Protective Order

and is not severable from any remaining paragraph or provision thereof. Nothing herein shall be

 construed as an admission or concession by a Designating Party that any designated

 CONFIDENTIAL or HIGHLY CONFIDENTIAL Information constitutes material, relevant, or

 admissible evidence in this proceeding.

3.   Confidential Information.

        Any Party may designate as CONFIDENTIAL any Documents or Information the

 Designating Party believes in good faith constitutes or discloses Information that qualifies for

 protection under Federal Rules of Civil Procedure 26(c)(1)(G) or other applicable laws or

 regulations. CONFIDENTIAL Documents or Information include Documents or Information

 that contain trade secret information as defined by Section 1(4) of the Uniform Trade Secrets

 Act, or other confidential research, development, proprietary or commercial information, and

 materials that are deemed confidential under Federal Drug Administration (“FDA”) regulations

 and Health Insurance Portability and Accountability Act (“HIPAA”) statutes and/or other similar

 state or local laws or regulations.   Nonetheless, the Parties acknowledge that this Order does

 not confer blanket protections on all disclosures or responses to discovery and that the

 protection it affords from public disclosure and use extends only to the information or items

 that are entitled to confidential treatment under the applicable legal principles.

        CONFIDENTIAL Documents or Information may be further designated as HIGHLY

 CONFIDENTIAL if the Designating Party believes in good faith that, if disclosed, the

 Documents or Information would cause substantial economic harm to the competitive position of



                                                                                                  3
the Designating Party or Producing Party because it is highly confidential research and

development material on a new product that has not been approved or cleared by the FDA or

similar regulatory body or reflects a Party’s price competitiveness in the market or marketing

business strategies of a Party concerning a current or new product. The plaintiffs will inform the

Producing Party and Designating Party of its intent to disclose HIGHLY CONFIDENTIAL

information to any individual who is currently, or who at any time during the pendency of this

Proceeding becomes, a Consultant to a Competitor of the Producing Party or Designating Party

in the pelvic mesh or hernia mesh business, or is a consultant to any entity actively investigating

entering such businesses, and plaintiffs will follow the procedures for disclosure of such

materials in accordance with the terms set forth in this Protective Order. “Qualified Persons”

means:

         a.    For HIGHLY CONFIDENTIAL Documents or Information:

               i.     retained counsel for the Parties in this litigation and their respective staff;

               ii.    actual or potential independent experts or consultants (and their
                      administrative or clerical staff) engaged in connection with this litigation
                      (which shall not include the current employees, officers, members, or
                      agents of parties or affiliates of parties);

               iii.   litigation vendors, court reporters, and other litigation support personnel;

               iv.    this Court and its staff and any other tribunal or dispute resolution officer
                      duly appointed or assigned in connection with this litigation.

         b.    For CONFIDENTIAL Documents or Information:

               i.     all the persons identified in subparagraph 3(a);

               ii.    the Party, if a natural person;

               iii.   if the Party is an entity, such officers or employees of the Party who are
                      actively involved in the prosecution or defense of this Action;


                                                                                                        4
               iv.      witnesses, prospective witnesses in this action, or deponents;

               v.       any person who was an author, addressee, or intended or authorized
                        recipient of the CONFIDENTIAL information and who agrees to keep the
                        information confidential, provided that such persons may see and use the
                        CONFIDENTIAL information but not retain a copy.

        c.     Such other persons this Court may designate after notice and an opportunity to be

               heard.

        Any Party designating any person as a Qualified Person shall have the duty to reasonably

 ensure that such person observes the terms of this Protective Order and complies with the

 requirements of Section 17 below with respect to signing the Agreement in Exhibit A. To the

 extent that this Court permits disclosure of the Producing Party’s Documents to treating

 physicians, nothing herein shall be construed to prevent the non-Designating Party from

 discussing the contents of Documents designated as CONFIDENTIAL or HIGHLY

 CONFIDENTIAL with a treating physician who does not execute Exhibit A to the Protective

 Order, provided that (i) the non-Designating Party first advises the treating physician that the

 Documents are designated CONFIDENTIAL or HIGHLY CONFIDENTIAL under the

 Protective Order and therefore not in the public domain; and (ii) the treating physician orally

 agrees not to disclose the contents of such Documents to individuals who are not Qualified

 Persons.

4.   Use of CONFIDENTIAL or HIGHLY CONFIDENTIAL Documents or Information.

        All CONFIDENTIAL or HIGHLY CONFIDENTIAL Documents or Information

 provided by any Party in the course of this litigation shall be used solely for the purpose of

 litigation preparation, trial(s), and appeal(s) of this Proceeding and for no other purpose, and



                                                                                               5
 shall not be disclosed except in accordance with the terms hereof. However, this paragraph does

 not apply to material initially designated as CONFIDENTIAL OR HIGHLY CONFIDENTIAL

 that has been de-designated, material that has been filed and not sealed, material that has been

 used in hearings or trial for which Defendants did not object or timely file a motion to seal, or

 material that is otherwise appropriately in the public domain, for example not in violation of a

 protective order.

5.   Marking of Documents.

        Documents provided in this litigation may be designated by the Designating Party as

 CONFIDENTIAL or HIGHLY CONFIDENTIAL by marking each page of the Documents so

 designated with a stamp indicating that the Document is CONFIDENTIAL, or HIGHLY

 CONFIDENTIAL.”1 The marking shall not cover any information or alter the Document in any

 way other than the mark itself. In lieu of marking the original of a Document, if the original is

 not provided, the Designating Party may mark the copies that are provided. Originals shall be

 preserved for inspection.

        The parties recognize that material previously produced in another litigation or

 proceeding may be produced in this Proceeding. Any material previously produced and marked

 CONFIDENTIAL or HIGHLY CONFIDENTIAL in another litigation or proceeding will be

 considered to have the same designations (i.e. CONFIDENTIAL or HIGHLY CONFIDENTIAL)

 and be subject to this Protective Order.




 1
        Highly Confidential Documents may be stamped “HIGHLY CONFIDENTIAL *P*”.



                                                                                                6
6.   Disclosure at Depositions.

        To preserve CONFIDENTIAL OR HIGHLY CONFIDENTIAL designations, a party

 may designate the transcript of any deposition in this action, or any portion thereof, including

 exhibits thereto, as CONFIDENTIAL OR HIGHLY CONFIDENTIAL by either advising the

 Court reporter and the Parties in real time during the deposition or by designating the entire

 transcript CONFIDENTIAL OR HIGHLY CONFIDENTIAL at the commencement of the

 deposition. The use of a CONFIDENTIAL or HIGHLY CONFIDENTIAL Document during the

 deposition shall not, in and of itself, render the entire transcript CONFIDENTIAL or HIGHLY

 CONFIDENTIAL.         However, to the extent that a non-Confidential or CONFIDENTIAL

 transcript includes CONFIDENTIAL or HIGHLY CONFIDENTIAL exhibits, the Court

 Reporter shall note on the cover page that the transcript includes exhibits that are

 CONFIDENTIAL or HIGHLY CONFIDENTIAL exhibits.

        Any Party also may designate information disclosed at a deposition as CONFIDENTIAL

 or HIGHLY CONFIDENTIAL by notifying all parties to this action in writing no later than

 thirty (30) days following receipt of the transcript that the transcript should be treated as

 CONFIDENTIAL or HIGHLY CONFIDENTIAL thereafter. Each Party shall attach a copy of

 each such written notice to the face of the transcript and each copy thereof in that Party’s

 possession, custody, or control.     All deposition transcripts shall be treated as HIGHLY

 CONFIDENTIAL for a period of thirty (30) days after initial receipt of the transcript.

        Upon receipt of the CONFIDENTIAL OR HIGHLY CONFIDENTIAL designation, the

 Court reporter shall indicate on the cover page of the transcript that the transcript is either

 CONFIDENTIAL or HIGHLY CONFIDENTIAL pursuant to the Protective Order. Nothing



                                                                                               7
 herein shall preclude the Non-Designating Party from providing depositions designated

 CONFIDENTIAL or HIGHLY CONFIDENTIAL to Qualified Persons in accordance with the

 terms set forth in Paragraph 3.

7.   Disclosure to Qualified Persons.

        a.      To Whom. CONFIDENTIAL or HIGHLY CONFIDENTIAL Documents or

 Information shall not be disclosed or made available by the Receiving Party to persons other than

 Qualified Persons except as necessary to comply with applicable law or a valid order of a court

 of competent jurisdiction; provided, however, that if another court or an administrative agency

 subpoenas or otherwise orders production of a Document or Information designated as

 CONFIDENTIAL or HIGHLY CONFIDENTIAL that a person has obtained under the terms of

 this Order, the person to whom the subpoena or other process is directed shall promptly, and, if

 possible within five (5) business days of service, notify counsel for the Designating Party and

 Producing Party in writing via email of all of the following: (i) the Documents or Information

 designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL that are requested for production

 in the subpoena; (ii) the date on which compliance with the subpoena is requested; (iii) the

 location at which compliance with the subpoena is requested; (iv) the identity of the party

 serving the subpoena; and (v) the case number, jurisdiction and index, docket, complaint, charge,

 civil action or other identification number, or other designation identifying the litigation,

 administrative proceeding, or other proceeding in which the subpoena or other process has been

 issued. In no event shall a designated Document or Information be produced prior to the

 expiration of fifteen (15) days following transmission of written notice to counsel for the

 Designating Party and Producing Party unless required to do so by the subpoena.



                                                                                                8
        b.     Retention of Copies During This Litigation. Outside counsel for the Receiving

Party shall take reasonable and appropriate steps to ensure that CONFIDENTIAL and HIGHLY

CONFIDENTIAL Documents are maintained in a secure environment and that reasonable and

appropriate measures are taken when transmitting such Documents to Qualified Persons. In

addition, printouts of HIGHLY CONFIDENTIAL Documents and Information shall be

maintained only in the offices of outside counsel for the Receiving Party, and to the extent

supplied to experts described in subparagraph 3(a)(ii), in the offices of those experts. Copies of

Documents and Information and exhibits containing CONFIDENTIAL Documents and

Information may be prepared by independent copy services, printers, or illustrators for the

purpose of this Action.

8.   Disclosure Requirements for HIGHLY CONFIDENTIAL Information to Competitors.

        Prior to disclosure, plaintiffs or other disclosing party will inform the Designating Party

and Producing Party of its intent to disclose HIGHLY CONFIDENTIAL Documents or

Information to anyone who is currently, or who at any time during the pendency of this Action

becomes, a Consultant to a Competitor in the manner set forth below:

        a.     Give at least ten (10) days’ notice in writing to counsel for the Designating Party

and Producing Party of the intent to so disclose such Document or Information, although the

plaintiffs or other disclosing party is not required to identify the intended recipient of such

materials.

        b.     Within ten (10) days thereafter, counsel for the plaintiffs/other disclosing party,

Producing Party, and Designating Party shall attempt to resolve any disputes among them

regarding the disclosure of the HIGHLY CONFIDENTIAL material to the intended recipient.



                                                                                                 9
        c.     If counsel are unable to resolve any dispute regarding such disclosure, within an

additional seven (7) days, the Designating Party shall file a motion objecting to the proposed

disclosure. In making such motion, it shall be the Designating Party’s burden to demonstrate

good cause for preventing the disclosure.

        d.     If the Court permits disclosure of the Document or Information designated as

HIGHLY CONFIDENTIAL at issue, the Document or Information remains designated as

HIGHLY CONFIDENTIAL and the individual(s) receiving such information shall be bound by

the requirements of this Protective Order.

9.   Inadvertent Failure to Properly Designate Confidential Material.

        Inadvertent production of any Document or Information without designation as

CONFIDENTIAL or HIGHLY CONFIDENTIAL will not be deemed to waive a Party’s claim

to its CONFIDENTIAL or HIGHLY CONFIDENTIAL nature or stop said Party from

designating    said   Document      or   Information    as    CONFIDENTIAL          or   HIGHLY

CONFIDENTIAL at a later date. Disclosure of said Document or Information by another Party

prior to such later designation shall not be deemed a violation of the provisions of this Order.

10. Consent to Disclosure and Use in Examination.

        Nothing in this Order shall prevent disclosure beyond the terms of this Order if each

Designating Party consents to such disclosure, if the Confidentiality status is terminated for

failure to timely file a Motion to Preserve Confidentiality pursuant to the challenge process set

forth in Paragraph 11 below, or if the Court, after notice to all affected Parties and nonparties,

orders such disclosure.

11. Challenging the Designation.



                                                                                                   10
       a.      CONFIDENTIAL or HIGHLY CONFIDENTIAL Documents or Information. A

Party shall not be obligated to challenge the propriety of a designation of CONFIDENTIAL or

HIGHLY CONFIDENTIAL Documents or Information at the time such designation is made, and

a failure to do so shall not preclude a subsequent challenge to the designation. In the event that

any Party disagrees at any stage of these proceedings with the designation of any Document or

Information (including portions of a Document) as CONFIDENTIAL or HIGHLY

CONFIDENTIAL, the Parties shall first try to resolve the dispute in good faith on an informal

basis, such as by production of redacted copies. If the dispute cannot be resolved, the objecting

party may invoke this Protective Order by objecting in writing to the Designating Party and

Producing Party and identifying by bates range the specific Documents for which the objecting

party is challenging the designation. The Designating Party and/or Producing Party shall then

have fourteen (14) calendar days to move the Court for an order preserving the designated status

of the disputed information (“Motion to Preserve Confidentiality”), unless additional time is

agreed to. The Parties acknowledge that the process of challenging confidentiality designations

and making Motions to Preserve Confidentiality is a time consuming and costly process for both

the Designating and Non-Designating Parties, and they will act in good faith in making such

challenges and motions. For example, the Non-Designating Party will challenge only those

Documents for which there is legitimate need to remove or modify a confidentiality designation

and specifically identify the challenged Documents by bates range along with an explanation as

to the reason(s) for such challenge. Similarly, the Designating Party shall make a good faith

review of the challenged Documents and make reasonable efforts to limit the Documents for

which it makes a Motion to Preserve Confidentiality. In addition, a senior lawyer for the



                                                                                               11
Designating Party will review each Document that is the subject of a Motion to Preserve

Confidentiality prior to the filing of the motion. The disputed information shall remain

CONFIDENTIAL or HIGHLY CONFIDENTIAL unless and until the Court orders otherwise.

Failure to timely file a Motion to Preserve Confidentiality shall constitute a termination of the

status of such item as CONFIDENTIAL or HIGHLY CONFIDENTIAL Document or

Information, unless the Parties otherwise agree or extend the time for filing a motion.

       b.      Qualified Persons. In the event that any Party in good faith disagrees with the

designation of a person as a Qualified Person or the disclosure of particular CONFIDENTIAL or

HIGHLY CONFIDENTIAL Documents or Information to such person, the Parties shall first try

to resolve the dispute in good faith on an informal basis. If the dispute cannot be resolved, the

objecting party shall move the Court for an order denying the disputed person: (i) status as a

Qualified Person; or (ii) access to particular CONFIDENTIAL or HIGHLY CONFIDENTIAL

Documents or Information. The objecting person shall have the burden of demonstrating that

disclosure to the disputed person would expose the objecting party to the risk of serious harm.

12. Manner of Use in Proceedings.

    If any Party wishes to file, or use as an exhibit or as testimonial evidence at a hearing or trial,

any CONFIDENTIAL or HIGHLY CONFIDENTIAL Documents or Information, such Party

must provide notice to the Designating Party and Producing Party of the intended use of such

information at least five business days in advance of filing. The Parties shall then attempt to

resolve the matter of continued confidentiality by either (a) withdrawing the CONFIDENTIAL or

HIGHLY CONFIDENTIAL designation, (b) creating a mutually acceptable redacted version that

suffices for purposes of the case and is no longer designated as CONFIDENTIAL OR HIGHLY



                                                                                                    12
CONFIDENTIAL, or (c) filing such information under seal with the Court consistent with the

sealing requirements of the Court.

13. Redaction of Confidential Material.

        The Parties recognize that the rules of the United States Food & Drug Administration

(“FDA”), and other governmental agencies, and certain federal statutes require redaction of

certain information prior to production by the Producing Party and that the Producing Party will

comply with those requirements and redact such information as directed.

14. Inadvertent or Mistaken Disclosure of Privileged Documents. “Clawback” Procedure.

        Inadvertent production of Documents or electronically stored information (“ESI”)

(collectively “Inadvertently Produced Documents”) subject to work-product or attorney-client

privilege, or other legal privilege protecting information from discovery, shall not constitute in

this or any other action a waiver or forfeiture of the privilege otherwise attaching to those

communications/materials or the subject matter thereof, provided that the producing party shall

notify the receiving party in writing as set forth herein. In the event that a party inadvertently

produces Documents or ESI subject to the attorney-client privilege, the work product doctrine or

other legal privilege, the producing party shall, within ten (10) days of the discovery of the

inadvertent disclosure, notify the other party in writing of the inadvertent disclosure.

        The producing party may, in the notice, request a “clawback” of the inadvertently

disclosed material. The party receiving such clawback notice shall immediately and diligently act

to retrieve the Inadvertently Produced Documents, and all copies, including any copies provided

to experts or other outside consultants and any copies loaded to databases, and return them to the




                                                                                               13
producing party or destroy them as agreed between the parties. All notes or other work product

of the receiving party reflecting the contents of such materials shall be destroyed and not used.

       If the receiving party elects to file a motion as set forth below, the receiving party, subject

to the requirements below, may retain possession of the Inadvertently Produced Documents as

well as any notes or other work product of the receiving party reflecting the contents of such

materials pending the resolution by the Court of the motion below, but shall segregate and not

use them pending resolution of the motion. If the receiving party’s motion is denied, the

receiving party shall promptly comply with the immediately preceding provisions of this

paragraph.

       No use shall be made of such Inadvertently Produced Documents during depositions or at

trial, nor shall they be disclosed to anyone who was not given access to them prior to the request

to return or destroy them unless and until otherwise ordered by the Court.

       The party receiving such Inadvertently Produced Documents may, after receipt of the

producing party’s notice of inadvertent production, move the Court to dispute the claim of

privilege. The motion shall not assert as a ground for disputing privilege the fact or

circumstances of the production of disclosed privileged information.

15. Return of Documents.

       Upon written request received from the Producing Party, any CONFIDENTIAL or

HIGHLY CONFIDENTIAL Documents and Information, all reproductions of such Documents

and Information, and any notes, summaries, or descriptions of such Documents and Information

in the possession of any of the Qualified Persons specified in Paragraph 3 (except subparagraph

3(a)(iii)) shall be returned to the Producing Party or destroyed, except as this Court may



                                                                                                    14
otherwise order or to the extent such information has been used as evidence at any trial or

hearing. Notwithstanding this obligation to return or destroy Documents and Information upon

receipt of written request, counsel may retain attorney work product, including document

indices, so long as that work product does not duplicate verbatim substantial portions of the text

of any CONFIDENTIAL or HIGHLY CONFIDENTIAL information. Counsel may also retain

CONFIDENTIAL and HIGHLY CONFIDENTIAL Documents as required to comply with any

malpractice Errors & Omissions obligations.

16. Ongoing Obligations.

         Insofar as the provisions of this Protective Order, or any other protective orders entered

in this Action, restrict the communication and use of the Documents and Information protected

by it, such provisions shall continue to be binding after the conclusion of this Action, except

that: (a) there shall be no restriction on Documents that are used as exhibits in open court unless

such exhibits were filed under seal or the Designating Party or Producing Party otherwise takes

timely steps to maintain the confidentiality of said exhibits; and (b) a Party may seek the written

permission of the producing party or order of the Court to modify this, or any other, protective

order.

         This Protective Order shall remain in full force and effect and each person subject to this

Order shall continue to be subject to the jurisdiction of this Court, for the purposes of this

Order, in perpetuity, and the Court shall not be divested of jurisdiction of any person or of the

subject matter of this Order by the occurrence of conclusion of this case, or by the filing of a

notice of appeal, or other pleading which would have the effect of divesting this Court of

jurisdiction of this matter generally.



                                                                                                 15
17. Duty to Ensure Compliance.

           Any Party designating any person as a Qualified Person shall have the duty to

 reasonably ensure that such person observes the terms of this Protective Order. Before being

 given access to any CONFIDENTIAL OR HIGHLY CONFIDENTIAL material each

 Qualified Person, other than the Court, the employees and staff of the Court, must execute the

 Exhibit A to this Protective Order and agree to submit to the jurisdiction of this Court.

           Each party’s counsel shall maintain a list of Qualified Persons who have signed this

 Protective Order and shall produce that list to producing party upon a motion for good cause

 shown as ordered by the Court. Notwithstanding the foregoing, nothing in this Paragraph shall

 be construed to require any party to disclose the identity of any expert or consultant not

 required to be disclosed under the Federal Rules of Civil Procedure, or to require disclosure

 prior to the time that such expert and/or consultant is required to be disclosed under the

 Federal Rules of Civil Procedure.

       To the extent that this Court permits disclosure of the Producing Party’s Documents to

treating physicians, nothing herein shall be construed to prevent the non-Designating Party from

discussing the contents of Documents designated as CONFIDENTIAL or HIGHLY

CONFIDENTIAL with a treating physician who does not execute Exhibit A to the Protective

Order, provided that (i) the non-Designating Party first advises the treating physician that the

Documents are designated CONFIDENTIAL or HIGHLY CONFIDENTIAL under the

Protective Order and therefore not in the public domain; and (ii) the treating physician orally

agrees not to disclose the contents of such Documents to individuals who are not Qualified

Persons.



                                                                                             16
18. Modification and Exceptions.

       The Parties may, by stipulation, provide for exceptions to this Order and any party may

seek an order of this Court modifying this Protective Order.

       It is SO ORDERED.


                                                    DATED: November 28, 2018


                                                    _________________________
                                                    B. Lynn Winmill
                                                    Chief Judge
                                                    United States District Court




                                                                                           17
                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

                                          EXHIBIT A

 RONALD GRUNIG and SHANNON
 GRUNIG, husband and wife,                            Case No. 1:18-CV-111-BLW

                        Plaintiffs,

 vs.

 JOHNSON & JOHNSON, a New Jersey
 Corporation, and ETHICON, INC., a New
 Jersey corporation,

                        Defendants.


             AGREEMENT TO BE BOUND BY THE PROTECTIVE ORDER

       I have read and understand the Protective Order entered in the above captioned case, and

I agree to be bound by its terms. Specifically, and without limitation upon such terms, I agree

not to use or disclose any CONFIDENTIAL or HIGHLY CONFIDENTIAL Documents or

Information made available to me other than in accordance with this Protective Order.

       I further agree and attest to my understanding that my obligation to honor the

confidentiality of such CONFIDENTIAL and HIGHLY CONFIDENTIAL Documents and

Information will continue even after this Litigation concludes.

       I further agree and attest to my understanding that, if I fail to abide by the terms of the

Order, I may be subject to sanctions, including contempt of court, for such failure. I hereby agree

to submit to the jurisdiction of this court for enforcement of the undertaking I have made herein.

Dated: _______________                    Signed Name: ________________________________


                                          Printed Name: _______________________________


AGREEMENT TO BE BOUND BY THE PROTECTIVE ORDER - 1
